TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 13, 2022



                                        NO. 03-19-00339-CR


                               Wesley Eugene Perkins, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s May 6, 2019 order revoking community supervision and

pronouncing sentence. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the trial court’s order revoking community supervision and

pronouncing sentence. Therefore, the Court affirms the trial court’s order revoking community

supervision and pronouncing sentence. Appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.